DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I Species B in the reply filed on 03/03/2021 is acknowledged, please see Interview Summary mailed 03/09/2021. Examiner notes that claims 1-5 and 11-25 are pending. Invention I and Species B read on claims 1-5 and 11-17 which are elected.
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and Species A, C and D, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2021.
Claim Objections
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 11, 12, and 14-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cota (US 5,082,505) in view of Squillante (US 9,224,901) in view of Hanlet (DE 2708825 A1, Machine Translation).
	Regarding claims 1-3, 5, and 11, Cota discloses a power source comprising:
	a hermetic internal space inside of an enclosure (see Figs. 12-16, space in which 12 is housed);
	a radioactive material disposed within the enclosure (26) and adapted to emit radioactive particles (C3/L18-27);
	a particle converting material (18, phosphor, Abstract) disposed with the housing; wherein the particle converting material is adapted to convert the radioactive particles emitted by the radioactive material into light (C3/L18-27);
	and a photovoltaic device (12) disposed adjacent to the enclosure, wherein the photovoltaic device converts at least a portion of the light emitted by the particle converting material that is incident upon an input surface of the photovoltaic device into electrical energy (C3/L18-27).
	Cota does not disclose the following:
	the enclosure comprises a housing and a cover
	a substrate in which the radioactive material is disposed within
	a carrier material disposed within the housing
	Squillante discloses that an enclosure (100) for radioactive material can comprise a housing (170 and 160) and a cover (150), wherein the cover is transparent and the photovoltaic device is disposed adjacent to the cover (170 and 150) and the housing comprises a reflective material (see Fig. 1, photovoltaic device 140, C5/L3-45).

	Hanlet discloses a light source that is provided by radioactive material (12) and a particle conversion material (14) where the light source includes a metallic substrate (12 [0024]) embedded with radioactive material (tritium [0026]) and a carrier material (barrier material, 24 [0023], oxide) in direct contact with the substrate which prevents or stops damage from beta radiation reaching enclosure.
	Hanlet discloses that this provides a light source which can withstand rough handling and is also low cost ([0011]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the radioactive source of modified Cota by replacing it with a substrate embedded with the radioactive material (tritium) and providing a carrier formed of oxide material on one side of the substrate because as disclosed by Hanlet because it can prevent damage from beta radiation and furthermore because it results in a light source which is low cost and also can withstand rough handling.
	Regarding claim 12, modified Cota discloses all of the claim limitations as set forth above.
	In addition, Cota discloses that an appropriate material for a transparent enclosure is glass.

	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
	Regarding claims 14 and 15, modified Cota discloses all of the claim limitations as set forth above.
	In addition, Cota discloses that the particle converting material (18, see Fig. 12-16) is disposed on the inside of the enclosure of the housing (side surfaces of housing which will be adjacent to cover) and cover (surface of cover that will be opposite to surface directly in contact with PV device).
	Regarding claims 16 and 17, modified Cota discloses all of the claim limitations as set forth above.
	In addition, modified Cota discloses that the photovoltaic device is disposed on an outer surface of the housing (disposed on cover and therefore on an outer surface of housing).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cota (US 5,082,505) in view of Squillante (US 9,224,901) in view of Hanlet (DE 2708825 A1, Machine Translation) as applied to claims 1-3, 5, 11, 12, and 14-17 above and in further view of Elofson (US 2005/0279915 A1).
Regarding claim 13, modified Cota discloses all of the claim limitations as set forth above.
However, modified Cota does not disclose that the phosphor is formed from a nanocrystalline material.
Elofson discloses that phosphors are formed from nanocrystalline materials ([0009]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material which forms the phosphors of modified Cota by having them be nanocrystalline material as disclosed by Elofson because Elofson discloses that is an appropriate material to form a phosphor.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cota (US 5,082,505) in view of Squillante (US 9,224,901) in view of Hanlet (DE 2708825 A1, Machine Translation) as applied to claims 1-3, 5, 11, 12, and 14-17 above and in further view of Cabauy (US 2014/0370332 A1).
Regarding claim 4, modified Cota discloses all of the claim limitations as set forth above.
However, Cota does not disclose that the carrier comprises reacts with the radioactive material.
Cabauy discloses that a palladium capping layer can be formed on the metal tritide substrate to help to retain the tritium within the metal instead of releasing into the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the carrier material of Cota by having a palladium capping layer as disclosed by Cabauy because it dissociates T2 which aids in the metal hydride retaining the tritium and furthermore prevents release into the environment.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
With regards to “radioactive material is in a liquid phase” Examiner notes that the same structure instantly claimed is disclosed by modified Cota, a metal tritide substrate. During normal power cycling, heat will be produced by the device components of modified Cota. Examiner notes Applicant’s specification indicates “Once sealed, the power source can be heated to a temperature such that the radioactive material diffuses from the substrate and reacts with the oxygen source to form a liquid phase of the radioactive material, e.g., tritium oxide (T2O)”. Examiner notes that while no contaminant source for oxygen is explicitly claimed, a hermetically sealed enclosure contains small amounts of oxygen and therefore the reaction to form radioactive liquid above will occur in device of Cota (see evidence provided by Alkemade (US 2011/0260731 A1) para [0032] indicates small amount of oxygen in hermetically sealed enclosures) since there will be heat and oxygen.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEVINA PILLAY/           Primary Examiner, Art Unit 1726